Order entered January 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00029-CR

                              EX PARTE FRANK DELVIS MAY

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-2371-2012

                                            ORDER
       The Court has received this accelerated criminal appeal from the trial court’s order

denying appellant habeas corpus relief. The clerk’s record has been filed. We ORDER Denise

Condran, official court reporter of the County Court at Law No. 3, to file the reporter’s record

from the habeas corpus hearing by FEBRUARY 14, 2013.

       Appellant’s brief is due by FEBRUARY 22, 2013. The State’s brief is due by MARCH

12, 2013. If any party does not file its brief by the date specified, the appeal will be submitted

without that party’s brief. See TEX. R. APP. P. 31.1.

       The appeal will be submitted without oral argument on APRIL 1, 2013 before a panel

consisting of Chief Justice Wright and Justices Myers and Evans. See TEX. R. APP. P. 31.2.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Denise

Condran, official court reporter, County Court at Law No. 3, and to counsel for all parties.




                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE